      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 1 of 19 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 SANDRA J. ROBBINS a/k/a SANDRA
 ROBBINS HENDERSON,
                                                         Case No.
              Plaintiff,
 v.
                                                         JURY TRIAL DEMANDED
 NEWREZ LLC f/k/a NEW PENN FINANCIAL,
 LLC d/b/a SHELLPOINT MORTGAGE
 SERVICING; U.S. BANK TRUST NATIONAL
 ASSOCIATION; 1900 CAPITAL TRUST II;
 BAYVIEW LOAN SERVICING LLC; and DIAZ
 ANSELMO & ASSOCIATES, LLC,

              Defendants.

                                           COMPLAINT

        Plaintiff SANDRA J. ROBBINS a/k/a SANDRA ROBBINS HENDERSON, through

undersigned counsel, brings this complaint against Defendants NEWREZ LLC f/k/a NEW

PENN FINANCIAL, LLC d/b/a SHELLPOINT MORTGAGE SERVICING (“Shellpoint”); U.S.

BANK TRUST NATIONAL ASSOCIATION (“US Bank”); 1900 CAPITAL TRUST II

(“Capital Trust”); BAYVIEW LOAN SERVICING LLC (“Bayview”); and DIAZ ANSELMO &

ASSOCIATES, LLC (“Anselmo”), and alleges as follows:

                                        NATURE OF THE CASE

        1.      Several years ago Plaintiff fell behind on her mortgage. She worked with her

mortgage servicer at the time, Bayview, to address her delinquency. On or about June 26, 2017,

Bayview offered Plaintiff a loan modification that would bring her current. The offer was made

in writing and required that Plaintiff take three steps to accept: (i) sign and return the letter

containing the offer; (ii) enroll in an automatic payment option; and (iii) make the first payment

by July 1, 2017.


                                                   1
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 2 of 19 PageID #:2




       2.       Plaintiff proceeded to take all three steps. She signed and returned the offer letter

via fax on June 30, 2017. She set up her bank account with Bayview’s automatic payment

program on June 30, 2017. And Bayview withdrew the full amount of the first payment on June

30, 2017.

       3.       But Bayview nevertheless refused to honor the modification of the mortgage and

sued Plaintiff for foreclosure on September 15, 2017.

       4.       Plaintiff retained counsel and fought the foreclosure, arguing that she had entered

into a loan modification and insisting that Bayview honor the modification. She ultimately

prevailed, and the foreclosure case was dismissed on January 2, 2019.

       5.       While the foreclosure case was pending, servicing of the mortgage transferred

from Bayview to Shellpoint on June 22, 2018.

       6.       Shellpoint followed in Bayview’s footsteps, refusing to honor Plaintiff’s

modification even though Plaintiff had accepted Bayview’s offer and Shellpoint, as Bayview’s

successor, was bound to the modification that Bayview had offered.

       7.       Even after the 2017 foreclosure case was dismissed, Shellpoint continued in its

refusal to honor Plaintiff’s modification. Instead of fixing the issue, Shellpoint referred

Plaintiff’s mortgage for a second, baseless foreclosure lawsuit.

       8.       On September 4, 2020, Capital Trust and US Bank filed a second foreclosure

action against Plaintiff through their attorneys, Anselmo.

       9.       Complaint for the second foreclosure action was filled with false statements.

Plaintiff’s modification was not acknowledged and the claimed defaults by Plaintiff were pure

fabrications.




                                                  2
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 3 of 19 PageID #:3




       10.     On September 22, 2020, Plaintiff sent a dispute to Anselmo and Shellpoint

explaining the situation and identifying the errors and false statements in the second-round

foreclosure complaint. The dispute letter attached proof that Plaintiff had timely accepted

Bayview’s offer, that Plaintiff’s mortgage had been modified, and that the prior foreclosure

lawsuit had been dismissed on that basis. Anselmo did not respond.

       11.     Shellpoint responded by falsely claiming that Plaintiff had not accepted

Bayview’s offer, and that the mortgage had not been modified.

       12.     On November 23, 2020, Plaintiff sent a Notice of Error to Shellpoint and

Anselmo explaining that Shellpoint was wrong and again attaching proof that Plaintiff had

timely accepted Bayview’s offer, that Plaintiff’s mortgage had been modified.

       13.     Shellpoint and Anselmo both received the Notice of Error, but they did not

acknowledge or respond to it in any way.

       14.     On December 30, 2020, Plaintiff sent a second Notice of Error to Shellpoint and

Anselmo noting that Shellpoint and its attorneys had failed to respond to the first Notice of Error.

       15.     Shellpoint and Anselmo both received the second Notice of Error, but they did not

acknowledge or respond to it in any way.

       16.     Plaintiff now brings this action for damages related to Defendants’ misconduct in

the loan modification process. Plaintiff’s claims arise under the Real Estate Settlement

Procedures Act (“RESPA”), the Fair Debt Collection Practices Act (the “FDCPA”), the Illinois

Consumer Fraud and Deceptive Practices Act (“ICFA”), and Illinois common law for breach of

contract.




                                                 3
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 4 of 19 PageID #:4




                                      JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction because Plaintiffs’ claims arise, in part,

under RESPA and the FDCPA, both federal laws. The Court thus has jurisdiction pursuant to §

28 U.S.C. § 1331. The Court has supplemental jurisdiction over the state law claims under 28

U.S.C. § 1367.

        18.      Venue is proper in this District under 28 U.S.C. § 1391, as the events complained

of occurred in this District.

                                                PARTIES

        19.      Plaintiff is a natural person who resides at 10737 South Cottage Grove, Chicago,

Illinois 60628 (the “subject property”).

        20.      Plaintiff purchased the subject property as her primary family residence.

        21.      Plaintiff is a resident of Cook County, Illinois.

        22.      Shellpoint is a Delaware limited liability company that services residential home

mortgages.

        23.      Shellpoint does business in Illinois, including in this District.

        24.      US Bank is a national bank and trust that represents and acts as the agent for

Capital Trust in connection with Capital Trust’s portfolio of residential home mortgages.

        25.      US Bank does business in Illinois, including in this District.

        26.      Capital Trust is a Delaware statutory trust that holds a portfolio of residential

home mortgages.

        27.      Capital Trust does business in Illinois, including in this District.

        28.      Anselmo is a law firm organized as an Illinois limited liability company.

        29.      Anselmo does business in Illinois, including in this District.



                                                    4
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 5 of 19 PageID #:5




       30.     Bayview is a Delaware limited liability company that services residential home

mortgages.

       31.     Bayview does business in Illinois, including in this District.

                             FACTS SUPPORTING CAUSES OF ACTION

       32.     Plaintiff took out a mortgage loan (the “mortgage”) secured by the subject

property.

       33.     Plaintiff took out the mortgage primarily for personal, family, and household

purposes.

       34.     Plaintiff subsequently fell behind on her mortgage.

       35.     To address her delinquency, Plaintiff sought to modify the mortgage, which

would make her current and in good standing.

       36.     On or about June 26, 2017, Bayview offered Plaintiff a loan modification that

would bring her current.

       37.     The offer was made in writing and required that Plaintiff take three steps to

accept: (i) sign and return the letter containing the offer; (ii) enroll in an automatic payment

option; and (iii) make the first payment by July 1, 2017.

       38.     On June 30, 2017, Plaintiff signed and returned the offer letter via fax.

       39.     Also on June 30, 2017, Plaintiff set up her bank account with Bayview’s

automatic payment program.

       40.     Also on June 30, 2017, Bayview withdrew the full amount of the first payment

from Plaintiff’s bank account via Bayview’s automatic payment system.

       41.     As of June 30, 2017, Plaintiff had taken all steps necessary to accept Bayview’s

offer. As a result, as of June 30, 2017, Plaintiff had successfully modified the mortgage.



                                                  5
         Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 6 of 19 PageID #:6




          42.   Bayview acted as agent for the holder of the mortgage at the time, Citifinancial

Services, Inc. (“Citi”)

          43.   Bayview and Citi nevertheless refused to honor the modification of the mortgage

and Bayview sued Plaintiff for foreclosure on September 15, 2017.

          44.   Plaintiff retained counsel and fought the foreclosure, arguing that she had entered

into a loan modification and insisting that Bayview honor the modification.

          45.   While the foreclosure case was pending, servicing of the mortgage transferred

from Bayview to Shellpoint on June 22, 2018.

          46.   At the time of the transfer of servicing, Bayview and Shellpoint considered the

mortgage to be in default.

          47.   At the same time, ownership of the mortgage transferred from Citi to an entity

called MCM 2018-NPL1.

          48.   At the time of the transfer of ownership, Citi and MCM 2018-NPL1 considered

the mortgage to be in default.

          49.   Sometime thereafter, ownership of the mortgage transferred from MCM 2018-

NPL1 to Capital Trust, and US Bank was retained to collect the mortgage on behalf of Capital

Trust.

          50.   At the time of the transfer from MCM 2018-NPL1 to Capital Trust, Capital Trust

and MCM 2018-NPL1 considered the mortgage to be in default.

          51.   Shellpoint, US Bank, and Capital Trust followed in the footsteps of Bayview and

Citi, refusing to honor Plaintiff’s modification even though Plaintiff had accepted Bayview’s

offer.




                                                 6
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 7 of 19 PageID #:7




       52.     Shellpoint, as Bayview’s successor, was bound to the modification that Bayview

had offered and that Plaintiff had timely accepted.

       53.     Capital Trust, as Citi’s successor, was bound to the modification that Bayview

had offered and that Plaintiff had timely accepted.

       54.     Plaintiff ultimately prevailed in the 2017 foreclosure case. The case was

involuntarily dismissed on January 2, 2019.

       55.     Even after the 2017 foreclosure case was dismissed, Shellpoint, Capital Trust, and

US Bank continued in their refusal to honor Plaintiff’s modification.

       56.     Instead of fixing the issue, Shellpoint referred Plaintiff’s mortgage for a second,

baseless foreclosure lawsuit.

       57.     On September 4, 2020, Capital Trust and US Bank filed a second foreclosure

action against Plaintiff through their attorneys, Anselmo.

       58.     Complaint for the second foreclosure action was filled with false statements and

deceptive omissions.

       59.     The 2020 foreclosure complaint falsely and deceptively omitted any reference to

Plaintiff’s modification of the mortgage, which had been consummated on June 30, 2017.

       60.     The 2020 foreclosure complaint falsely and deceptively claimed that the mortgage

was “due for the February 1, 2018, payment.”

       61.     In fact, Plaintiff’s last payment was on June 30, 2017, and both Bayview and

Shellpoint had refused to accept any payments thereafter, choosing instead to accelerate the

mortgage under false pretenses.

       62.     On September 22, 2020, Plaintiff sent a dispute to Anselmo and Shellpoint

explaining that Plaintiff had modified the mortgage with Bayview in June 2017.



                                                 7
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 8 of 19 PageID #:8




       63.     In the dispute letter, Plaintiff included proof that Plaintiff had timely accepted

Bayview’s offer of modification. The proof included (i) a copy of Bayview’s offer letter bearing

Plaintiff’s signature; (ii) a copy of the Plaintiff’s application to Bayview’s automatic payment

program; (iii) the fax confirmation page confirming that Bayview had received the fax of the

offer letter bearing Plaintiff’s signature and Plaintiff’s application for the automatic payment

program; (iv) Plaintiff’s bank statement showing Bayview’s withdrawal om June 30, 2017, of the

first payment on the modified mortgage.

       64.     Anselmo did not respond.

       65.     On October 16, 2020, Shellpoint responded in writing and falsely claimed that

Plaintiff had not accepted Bayview’s offer and that the mortgage had not been modified.

       66.     On November 23, 2020, Plaintiff sent a Notice of Error to Shellpoint at

Shellpoint’s designated address for receiving Notices of Error. A copy was also sent to Anselmo.

       67.     In the November 23, 2020 Notice of Error, Plaintiff explained that Shellpoint was

wrong about Plaintiff’s acceptance of Bayview’s loan modification offer. Plaintiff again included

proof that Plaintiff had timely accepted Bayview’s offer.

       68.     Shellpoint and Anselmo both received the November 23, 2020 Notice of Error,

but they did not acknowledge or respond to it in any way.

       69.     On December 30, 2020, Plaintiff sent a second Notice of Error to Shellpoint at

Shellpoint’s designated address for receiving Notices of Error. A copy was also sent to

Anselmo.

       70.     In the December 30, 2020 Notice of Error, Plaintiff explained that Shellpoint

failed to acknowledge or respond to the November 23, 2020 Notice of Error.




                                                 8
      Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 9 of 19 PageID #:9




       71.     Shellpoint and Anselmo both received the December 30, 2020 Notice of Error,

but they did not acknowledge or respond to it in any way.

       72.     The 2020 foreclosure case is still pending against Plaintiff.

       73.     Despite several demands to Shellpoint, Anselmo, Capital Trust and US Bank, they

have all refused to acknowledge the June 30, 2017 modification, have refused to dismiss the

2020 foreclosure case.

       74.     Instead, they are continuing to pursue baseless claims of default and non-payment

against Plaintiff and are trying to take away her home under false pretenses.

       75.     As a direct and proximate result of Defendants’ misconduct, Plaintiff was charged

excess interest, fees, and other charges on mortgage.

       76.     As a direct and proximate result of Defendants’ misconduct, Plaintiff was forced

to incur attorneys’ fees to respond to Defendants’ misconduct.

       77.     As a direct and proximate result of Defendants’ misconduct, Plaintiff has suffered

emotional distress.

       78.     At all relevant times, Shellpoint acted as agent for US Bank and Capital Trust.

       79.     Shellpoint acted at the control and direction of US Bank and Capital Trust.

       80.     US Bank and Capital Trust are vicariously liable for the actions of their agent,

Shellpoint.

                               COUNT I – VIOLATIONS OF RESPA
                      (AGAINST SHELLPOINT, US BANK, AND CAPITAL TRUST)
       81.     Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

       82.     The mortgage is a “federally related mortgage loan” under RESPA and 12 C.F.R.

§ 1024.2.




                                                  9
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 10 of 19 PageID #:10




       83.     Shellpoint is and has been a “servicer” of the subject loan under RESPA §

2605(i)(2) and 12 C.F.R. § 1024.2 at all times relevant to this complaint.

       84.     RESPA § 2605(e)(1) states as follows:

(1) Notice of receipt of inquiry

       (A) In general

       If any servicer of a federally related mortgage loan receives a qualified written
       request from the borrower (or an agent of the borrower) for information relating to
       the servicing of such loan, the servicer shall provide a written response acknowledging
       receipt of the correspondence within 5 days (excluding legal public holidays,
       Saturdays, and Sundays) unless the action requested is taken within such period.

       (B) Qualified written request.

       For purposes of this subsection, a qualified written request shall be a written
       correspondence, other than notice on a payment coupon or other payment medium
       supplied by the servicer, that—

               (i) includes, or otherwise enables the servicer to identify, the name and account
               of the borrower; and

               (ii) includes a statement of the reasons for the belief of the borrower, to the
               extent applicable, that the account is in error or provides sufficient detail to
               the servicer regarding other information sought by the borrower.

       85.     12 C.F.R. § 1024.35(a) and (d) state, in relevant part, as follows:

    (a) Notice of error. A servicer shall comply with the requirements of this section for
    any written notice from the borrower that asserts an error and that includes the
    name of the borrower, information that enables the servicer to identify the
    borrower's mortgage loan account, and the error the borrower believes has
    occurred. A notice on a payment coupon or other payment form supplied by the
    servicer need not be treated by the servicer as a notice of error. A qualified written
    request that asserts an error relating to the servicing of a mortgage loan is a notice
    of error for purposes of this section, and a servicer must comply with all
    requirements applicable to a notice of error with respect to such qualified written
    request.

    ***

    (d) Acknowledgment of receipt. Within five days (excluding legal public holidays,
    Saturdays, and Sundays) of a servicer receiving a notice of error from a borrower,

                                                10
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 11 of 19 PageID #:11




    the servicer shall provide to the borrower a written response acknowledging receipt
    of the notice of error.

       86.     Plaintiff’s Notices of Error to Shellpoint sent on November 23, 2020, and

December 30, 2020, were each a “qualified written request” and a “notice of error” under

RESPA and its implementing regulations.

       87.     Shellpoint filed to provide a written response acknowledging receipt within five

business days of the Notices of Error and failed to take the action requested within that period in

violation of RESPA Section 2605(e)(1) and 12 C.F.R. 1024.35(d).

       88.     RESPA Section 2605(e)(2) states as follows:

(2) Action with respect to inquiry. Not later than 30 days (excluding legal public holidays,
Saturdays, and Sundays) after the receipt from any borrower of any qualified written
request under paragraph (1) and, if applicable, before taking any action with respect to
the inquiry of the borrower, the servicer shall—

    (A) make appropriate corrections in the account of the borrower, including the
    crediting of any late charges or penalties, and transmit to the borrower a written
    notification of such correction (which shall include the name and telephone number
    of a representative of the servicer who can provide assistance to the borrower);

    (B) after conducting an investigation, provide the borrower with a written
    explanation or clarification that includes—

       (i) to the extent applicable, a statement of the reasons for which the servicer
       believes the account of the borrower is correct as determined by the servicer; and

       (ii) the name and telephone number of an individual employed by, or the office
       or department of, the servicer who can provide assistance to the borrower; or

    (C) after conducting an investigation, provide the borrower with a written
    explanation or clarification that includes—

       (i) information requested by the borrower or an explanation of why the
       information requested is unavailable or cannot be obtained by the servicer; and

       (ii) the name and telephone number of an individual employed by, or the office
       or department of, the servicer who can provide assistance to the borrower.

       89.     12 C.F.R. § 1024.37(e) states, in relevant part, follows:

(e) Response to notice of error -

                                                11
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 12 of 19 PageID #:12




    (1) Investigation and response requirements -

       (i) In general. Except as provided in paragraphs (f) and (g) of this section, a
       servicer must respond to a notice of error by either:

              (A) Correcting the error or errors identified by the borrower and providing
              the borrower with a written notification of the correction, the effective date
              of the correction, and contact information, including a telephone number, for
              further assistance; or

              (B) Conducting a reasonable investigation and providing the borrower with
              a written notification that includes a statement that the servicer has
              determined that no error occurred, a statement of the reason or reasons for
              this determination, a statement of the borrower's right to request documents
              relied upon by the servicer in reaching its determination, information
              regarding how the borrower can request such documents, and contact
              information, including a telephone number, for further assistance.

       90.      Shellpoint failed to correct the errors identified by Plaintiff in the Notices of

Error, in violation of RESPA § 2605(e)(2) and 12 C.F.R. § 1024.35(e).

       91.      Shellpoint failed to conduct a reasonable investigation into the errors identified by

Plaintiff in the Notices of Error, in violation of RESPA § 2605(e)(2) and 12 C.F.R. § 1024.35(e).

       92.      Shellpoint failed to provide a statement of the reason or reasons for its

determination that the errors identified by Plaintiff in the Notices of Error had not occurred, in

violation of RESPA § 2605(e)(2) and 12 C.F.R. 1024.35(e).

       93.      Shellpoint failed to respond in any fashion, in violation of RESPA § 2605(e)(2)

and 12 C.F.R. 1024.35(e).

       94.      Upon information and belief, Shellpoint’s failure to comply with RESPA was

intentional and willful.

       95.      US Bank and Capital Trust are vicariously liable for the actions of their agent,

Shellpoint.

       96.       Plaintiff suffered damages as a result of the above-described misconduct.

    WHEREFORE, Plaintiff requests that this Honorable Court:

                                                  12
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 13 of 19 PageID #:13




               A.       Grant judgment in Plaintiff’s favor against Shellpoint, US Bank, and
                        Capital Trust;

               B.       Award Plaintiff actual and additional damages pursuant to Section
                        2605(f) of RESPA;

               C.       Award Plaintiff reasonable attorneys’ fees and costs pursuant to
                        Section 2605(f) of RESPA; and

               D.       Award any other relief this Honorable Court deems equitable and just.

                               COUNT II – VIOLATIONS OF ICFA
                    (AGAINST ALL SHELLPOINT, US BANK, AND CAPITAL TRUST)

        97.    Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

        98.    Plaintiff is a “consumer” and “person” as defined under Sections 1(c) and (e) of

ICFA.

        99.    Shellpoint, US Bank, and Capital Trust are each a “person” as defined under

Section 1(e) of ICFA.

        100.   Section 2 of ICFA prohibits unfair or deceptive acts or practices and states, in

relevant part, as follows:

        Unfair methods of competition and unfair or deceptive acts or practices, including
        but not limited to the use or employment of any deception, fraud, false pretense,
        false promise, misrepresentation or the concealment, suppression or omission of
        such material fact, or the use or employment of any practice described in section 2
        of the “Uniform Deceptive Trade Practices Act”, approved August 5, 1965, in the
        conduct of any trade or commerce are hereby declared unlawful whether any
        person has in fact been misled, deceived or damaged thereby.

        101.   Shellpoint violated Section 2 of ICFA by engaging in unfair acts in the course of

conduct involving trade or commerce when dealing with Plaintiff.

        102.   Shellpoint’s unfair acts include: violations of RESPA, failure to acknowledge

Plaintiff’s mortgage modification, making false statements regarding Plaintiff’s acceptance of

the mortgage modification, and charging Plaintiff with excess interest, fees, and other charges


                                                 13
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 14 of 19 PageID #:14




due solely to delays and misconduct related to its refusal to honor Plaintiff’s mortgage

modification.

       103.      Shellpoint’s communications and conduct were purposefully confusing,

misleading, and oppressive.

       104.      Shellpoint intended that Plaintiff rely on its false statements and unfair actions

because such statements and actions were made in Shellpoint’s official capacity as the servicer of

Plaintiff’s mortgage.

       105.      Shellpoint’s conduct was willful, malicious, unfair, and arbitrary.

       106.      Shellpoint’s conduct offends public policy as it demonstrates an industry-wide

practice of ignoring applicable laws and regulations governing loss mitigation, and making it

confusing and downright impossible for a borrower to get a fair shot at modifying a residential

mortgage loan.

       107.      Shellpoint’ actions cause substantial injury to consumers generally because:

                 a)     consumers reasonably expect their mortgage servicer’s promises to be
                        honored and their loans and accounts to be properly managed;

                 b)     consumers reasonably expect that creditors and loan servicers will
                        communicate with them truthfully and accurately regarding their account;
                        and

                 c)     consumers reasonably expect that large corporations will honor and
                        respect federal regulations

       108.      All of Shellpoint’s conduct described herein occurred in the course of conduct

involving trade or commerce.

       109.      US Bank and Capital Trust are vicariously liable for the actions of their agent,

Shellpoint.

       110.      Plaintiff suffered damages as a result of the above-described misconduct.



                                                  14
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 15 of 19 PageID #:15




       111.    An award of punitive damages is appropriate because Shellpoint’s conduct was

outrageous, willful, wanton, and showed reckless disregard for the rights of Plaintiff.

    WHEREFORE, Plaintiff requests that this Honorable Court:

               A.      Grant judgment in Plaintiff’s favor against Shellpoint, US Bank, and
                       Capital Trust;

               B.      Award Plaintiff actual and punitive damages in an amount to be
                       determined at trial for the underlying ICFA violations;

               C.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to
                       Section 10a(c) of ICFA; and

               D.      Award any other relief this Honorable Court deems equitable and just.

                              COUNT III – VIOLATIONS OF THE FDCPA
                                     (AGAINST SHELLPOINT)

       112.    Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

       113.    Plaintiff is a consumer under Section 1692a(3) of the FDCPA, as the mortgage

was extended on Plaintiff's primary residence and was strictly for personal, family, and

household purposes.

       114.    The mortgage qualifies as a “debt” under Section 1692a(5) of the FDCPA.

       115.    Shellpoint is a “debt collector” under Section 1692a(6) of the FDCPA because,

(a) it regularly collects debts and uses the mail or telephone to collect delinquent consumer

accounts owed to others, (b) the principal purpose of its business is to collect debts owed to

others, and (c) the mortgage was allegedly in default when it acquired servicing and/or

enforcement rights thereto.

       116.    In its attempts to collect a debt from Plaintiff, Shellpoint violated the FDCPA by,

among other things:

               a.      making false statements to Plaintiff and to others, including Capital Trust,
                       US Bank, and Anselmo, regarding the status of the mortgage, in violation
                       of Section 1692e and 1692e(10);

                                                 15
     Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 16 of 19 PageID #:16




                  b.     referring Plaintiff’s account to foreclosure, which had the natural
                         consequence of harassing, oppressing, and abusing Plaintiff, in violation
                         of Section 1692d;

                  c.     communicating and threatening to communicate to US Bank, Capital
                         Trust, and Anselmo credit information regarding the mortgage which
                         Shellpoint knew or should have known to be false, in violation of Section
                         1692e(8); and

                  d.     referring Plaintiff’s account to foreclosure, which was unfair and
                         unconscionable under the circumstances, in violation of Section 1692f.

        117.      Plaintiff suffered damages proximately caused by Shellpoint’s misconduct.

        WHEREFORE, Plaintiff requests that this Honorable Court:

                  A.     Grant judgment in Plaintiff’s favor against Shellpoint;

                  B.     Award Plaintiff statutory and actual damages in an amount to be
                         determined at trial;

                  C.     Award Plaintiff reasonable attorneys’ fees and costs pursuant to Section
                         1692k of the FDCPA; and

                  D.     Award any other relief this Honorable Court deems equitable and just.

                              COUNT IV – VIOLATIONS OF THE FDCPA
                                (AGAINST US BANK AND ANSELMO)

        118.      Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

        119.      Plaintiff is a consumer under Section 1692a(3) of the FDCPA, as the mortgage

was extended on Plaintiff's primary residence and was strictly for personal, family, and

household purposes.

        120.      The mortgage qualifies as a “debt” under Section 1692a(5) of the FDCPA.

        121.      US Bank is a “debt collector” under Section 1692a(6) of the FDCPA because, (a)

it regularly collects debts and uses the mail or telephone to collect delinquent consumer accounts

owed to others, and (b) the mortgage was allegedly in default when it acquired enforcement

rights thereto.



                                                    16
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 17 of 19 PageID #:17




       122.    Anselmo is a “debt collector” under Section 1692a(6) of the FDCPA because, (a)

it regularly collects debts and uses the mail or telephone to collect delinquent consumer accounts

owed to others and (b) the principal purpose of its business is to collect debts owed to others.

       123.    In its attempts to collect a debt from Plaintiff, US Bank and Anselmo violated the

FDCPA by, among other things:

               a.      making false statements to Plaintiff and to others, including Capital Trust,
                       regarding the status of the mortgage, in violation of Section 1692e and
                       1692e(10);

               b.      making false statements and false threats to Plaintiff, including in the 2020
                       foreclosure complaint, in violation of Section 1692e, 1692e(5), and
                       1692e(10); and

               c.      prosecuting a foreclosure action in false pretenses and in bad faith, in
                       violation of Sections 1692e, 1692e, 1692f.

       124.    US Bank is vicariously liable for the actions of its agent, Anselmo.

       125.    Plaintiff suffered damages proximately caused by US Bank’s and Anselmo’s

misconduct.

       WHEREFORE, Plaintiff requests that this Honorable Court:

               A.      Grant judgment in Plaintiff’s favor against US Bank and Anselmo;

               B.      Award Plaintiff statutory and actual damages in an amount to be
                       determined at trial;

               C.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to Section
                       1692k of the FDCPA; and

               D.      Award any other relief this Honorable Court deems equitable and just.

                           COUNT V – BREACH OF CONTRACT
              (AGAINST BAYVIEW, SHELLPOINT, US BANK, AND CAPITAL TRUST)

       126.    Plaintiff restates and realleges all prior paragraphs as though fully set forth herein.

       127.    On or about June 26, 2017, Bayview made an offer to Plaintiff for the

modification of her mortgage.


                                                 17
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 18 of 19 PageID #:18




       128.    Plaintiff timely accepted the offer on June 30, 2017.

       129.    At all relevant times, the contract was binding on Bayview, Shellpoint, US Bank,

and Capital Trust.

       130.    Bayview breached the contract in August 2017 by refusing to accept Plaintiff’s

monthly payment and by refusing to acknowledge that the mortgage had been modified.

       131.    Plaintiff identified the breach of contract and requested that Bayview cease its

breach and honor the modification of the mortgage.

       132.    Bayview refused.

       133.    Shellpoint, US Bank, and Capital Trust are each bound by Plaintiff’s contract with

Bayview.

       134.    Shellpoint, US Bank, and Capital Trust breached the contract in or around 2018

by refusing to accept Plaintiff’s monthly payments and refusing to acknowledge that the

mortgage had been modified.

       135.    Plaintiff identified the breach of contract and requested that Shellpoint, US Bank,

and Capital Trust cease their breach and honor the modification of the mortgage.

       136.    Shellpoint, US Bank, and Capital Trust refused.

       137.    Plaintiff suffered damages as a result.

       WHEREFORE, Plaintiff requests that this Honorable Court:

               A.     Grant judgment in Plaintiff’s favor against Bayview, Shellpoint, US Bank,
                      and Capital Trust;

               B.     Award Plaintiff damages in an amount to be determined at trial;

               C.     Award any other relief this Honorable Court deems equitable and just.



                             Plaintiff Demands Trial by Jury.


                                                18
    Case: 1:21-cv-03755 Document #: 1 Filed: 07/14/21 Page 19 of 19 PageID #:19




                                                     Respectfully Submitted,

                                                     /s/ Daniel Brown
                                                     Daniel Brown (ARDC # 6299184)
                                                     Main Street Attorney, LLC
                                                     PO Box 247
                                                     Chicago, IL 60690
                                                     (773) 453-7410
                                                     daniel@mainstreetattorney.com

                                                     Attorney for Plaintiff




                         DOCUMENT PRESERVATION DEMAND

Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings, data,
documents, and all other tangible things that relate to plaintiff, the events described herein, any
third party associated with any telephone call, campaign, account, sale or file associated with
plaintiff, and any account or number or symbol relating to them. These materials are likely very
relevant to the litigation of this claim. If Defendants are aware of any third party that has
possession, custody, or control of any such materials, Plaintiff demands that Defendants request
that such third party also take steps to preserve the materials. This demand shall not narrow the
scope of any independent document preservation duties of the Defendants.

                                                                              By: /s/ Daniel Brown
                                                                                      Daniel Brown




                           NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount as a court
awards. All rights relating to attorney’s fees have been assigned to counsel.

                                                                              By: /s/ Daniel Brown
                                                                                      Daniel Brown




                                                19
